DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  In virtue of the communication filed on 09/14/2021 claims 1-18 are pending in the present application, claims 1, 7, 13 being independent.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification ONLY when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Otherwise the broadest reasonable interpretation prohibits importing limitations from the specification in to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature Document “Supporting Next Gen QoS in NR” to Intel (hereinafter d1) in view of Non-Patent Literature Document “Considerations on the impact of QoS on NR CP” to ZTE (hereinafter d2).
Regarding claim 1, as to the limitation “A method of wireless communications, comprising:”d1 teaches techniques in the field of endeavor of wireless communication, and more specifically to 5G NR (see d1 Title) wherein the techniques are embodied an apparatus (see d1 Figs. 1-2 and section 2.3 message flows) wherein the inclusion of a gNB in the disclosure implies a device with a processor executing a computer readable medium storing instructions which constitute a method (see d1 section 2.3 message flows) (wherein the processor and the computer readable medium are obvious to one of ordinary skill in the art at the time of filing from the disclosure of the functions carried out by the gNB);
as to the limitation “receiving, by a user plane of a base station, a QoS update that includes information indicative of a mapping between a QoS flow and a corresponding radio resource for user data transmission” d1 discloses that the base station gNB receives from the CN the QoS marking (via NG-U interface) and the QoS profile for the default QoS rule. AMBR for PDU session and QoS for the pre-authorized QoS ruled (also received on the NG-C interface) (see d1 section 2.1) as well as NW initiated DL packet with new QoS B-type mark wherein the gNB receives from the CN the new B-type QoS (see d1 section 2.3); as to the limitation “storing, at the user plane, the mapping between the QoS flow and the corresponding radio resource” d1 discloses that the gNB maps the QoS markings received from the CN to DRBs where storage thereof is implicit (see section 2.2.2); as to the limitation “receiving, by the user plane, a downlink data packet of the QoS flow from a core network” d1 discloses NW initiated DL packet with QoS B-type marking wherein the gNB receives a packet from the UP of the CN, the DL packet including a QoS marking (see d1 section 2.3); as to the limitation “and mapping, by the user plane, the downlink data packet of the QoS flow to the corresponding radio resource” d1 discloses NW initiated DL packet with QoS B-type marking wherein the gNB decides to set up a new DRB for the QoS marking of the packet in order to send the packet to the UE (see d1 section 2.3); However, d1 does not appear to explicitly disclose storing. Attention is directed to D2 which discloses techniques in the field of endeavor of wireless communication with application to transmitting, by a base station, a rule for Quality of Service (QoS) flow-to-data radio bearer (DRB) mapping including storage (see d2 section 2.2, proposal 6).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of storing, at the user plane, the mapping between the QoS flow and the corresponding radio resource as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “The method of claim 1, wherein the QoS update is received in response to the QoS flow and the corresponding radio resource that are remapped” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose QoS marking including for DL wherein it is necessary for two stage handling wherein the packets coming out of the DRB have correct QoS marking to update the filters based on reflective QoS.
Regarding claim 3, as to the limitation “The method of claim 1, wherein the QoS update includes information identifying one or more QoS flows that are symmetric, such that a user equipment is enabled to complete an uplink service data flow to QoS flow mapping relationship” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The method of claim 3, wherein the QoS update is received in response to an indication from the core network that the one or more QoS flows are symmetric” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method of claim 3, wherein the one or more QoS flows that are symmetric include the QoS flow, wherein the downlink data packet is transmitted with a field indicating that the QoS flow is symmetric” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 6, as to the limitation “The method of claim 1, wherein the QoS update is received by the user plane of the base station from a control plane of the base station” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose NAS QoS related information in SA2 wherein the Base station gNB receives from the CN the QoS profile for the default QoS rule, AMBR for PDU session and QoS for the pre-authorized QoS rules  (see d1 Fig. 1 section 2.1) and message flows for NW initiated DL packet with new QoS markings wherein the gNB receives from the CN the new QoS (see d1 para. 2.3)
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a QoS update that is received by the user plane of the base station from a control plane of the base station as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “A communication apparatus, comprising: a processor configured to:”d1 teaches techniques in the field of endeavor of wireless communication, and more specifically to 5G NR (see d1 Title) wherein the techniques are embodied an apparatus (see d1 Figs. 1-2 and section 2.3 message flows) wherein the inclusion of a gNB in the disclosure implies a device with a processor executing a computer readable medium storing instructions which constitute a method (see d1 section 2.3 message flows) (wherein the processor and the computer readable medium are obvious to one of ordinary skill in the art at the time of filing from the disclosure of the functions carried out by the gNB);
as to the limitation “receive, by a user plane of a base station, a QoS update that includes information indicative of a mapping between a QoS flow and a corresponding radio resource for user data transmission;” d1 discloses that the base station gNB receives from the CN the QoS marking (via NG-U interface) and the QoS profile for the default QoS rule. AMBR for PDU session and QoS for the pre-authorized QoS ruled (also received on the NG-C interface) (see d1 section 2.1) as well as NW initiated DL packet with new QoS B-type mark wherein the gNB receives from the CN the new B-type QoS (see d1 section 2.3); as to the limitation “store, at the user plane, the mapping between the QoS flow and the corresponding radio resource” d1 discloses that the gNB maps the QoS markings received from the CN to DRBs where storage thereof is implicit (see section 2.2.2); as to the limitation “receive, by the user plane, a downlink data packet of the QoS flow from a core network;” d1 discloses NW initiated DL packet with QoS B-type marking wherein the gNB receives a D: packet from the UP of the CN, the DL packet including a QoS marking (see d1 section 2.3); as to the limitation “and map, by the user plane, the downlink data packet of the QoS flow to the corresponding radio resource” d1 discloses NW initiated DL packet with QoS B-type marking wherein the gNB decides to set up a new DRB for the QoS marking of the packet in order to send the packet to the UE (see d1 section 2.3); However, d1 does not appear to explicitly disclose storing. Attention is directed to D2 which discloses techniques in the field of endeavor of wireless communication with application to transmitting, by a base station, a rule for Quality of Service (QoS) flow-to-data radio bearer (DRB) mapping including storage (see d2 section 2.2, proposal 6).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of storing, at the user plane, the mapping between the QoS flow and the corresponding radio resource as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 8, as to the limitation “The communication apparatus of claim 7, wherein the QoS update is received in response to the QoS flow and the corresponding radio resource that are remapped” d1 in view of d2 disclose claim 7 as set forth above, d1 in view of d2 also disclose QoS marking including for DL wherein it is necessary for two stage handling wherein the packets coming out of the DRB have correct QoS marking to update the filters based on reflective QoS.
Regarding claim 9, as to the limitation “The communication apparatus of claim 7, wherein the QoS update includes information identifying one or more QoS flows that are symmetric, such that a user equipment is enabled to complete an uplink service data flow to QoS flow mapping relationship” d1 in view of d2 disclose claim 7 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The communication apparatus of claim 9, wherein the QoS update is received in response to an indication from the core network that the one or more QoS flows are symmetric” d1 in view of d2 disclose claim 9 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The communication apparatus of claim 9, wherein the one or more QoS flows that are symmetric include the QoS flow, wherein the downlink data packet is transmitted with a field indicating that the QoS flow is symmetric” d1 in view of d2 disclose claim 9 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The communication apparatus of claim 7, wherein the QoS update is received by the user plane of the base station from a control plane of the base station” d1 in view of d2 disclose claim 7 as set forth above, d1 in view of d2 also disclose NAS QoS related information in SA2 wherein the Base station gNB receives from the CN the QoS profile for the default QoS rule, AMBR for PDU session and QoS for the pre-authorized QoS rules  (see d1 Fig. 1 section 2.1) and message flows for NW initiated DL packet with new QoS markings wherein the gNB receives from the CN the new QoS (see d1 para. 2.3)
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a QoS update that is received by the user plane of the base station from a control plane of the base station as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “A non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method, comprising:”d1 teaches techniques in the field of endeavor of wireless communication, and more specifically to 5G NR (see d1 Title) wherein the techniques are embodied an apparatus (see d1 Figs. 1-2 and section 2.3 message flows) wherein the inclusion of a gNB in the disclosure implies a device with a processor executing a computer readable medium storing instructions which constitute a method (see d1 section 2.3 message flows) (wherein the processor and the computer readable medium are obvious to one of ordinary skill in the art at the time of filing from the disclosure of the functions carried out by the gNB);
as to the limitation “receiving, by a user plane of a base station, a QoS update that includes information indicative of a mapping between a QoS flow and a corresponding radio resource for user data transmission” d1 discloses that the base station gNB receives from the CN the QoS marking (via NG-U interface) and the QoS profile for the default QoS rule. AMBR for PDU session and QoS for the pre-authorized QoS ruled (also received on the NG-C interface) (see d1 section 2.1) as well as NW initiated DL packet with new QoS B-type mark wherein the gNB receives from the CN the new B-type QoS (see d1 section 2.3); as to the limitation “storing, at the user plane, the mapping between the QoS flow and the corresponding radio resource” d1 discloses that the gNB maps the QoS markings received from the CN to DRBs where storage thereof is implicit (see section 2.2.2); as to the limitation “receiving, by the user plane, a downlink data packet of the QoS flow from a core network;” d1 discloses NW initiated DL packet with QoS B-type marking wherein the gNB receives a D: packet from the UP of the CN, the DL packet including a QoS marking (see d1 section 2.3); as to the limitation “and mapping, by the user plane, the downlink data packet of the QoS flow to the corresponding radio resource” d1 discloses NW initiated DL packet with QoS B-type marking wherein the gNB decides to set up a new DRB for the QoS marking of the packet in order to send the packet to the UE (see d1 section 2.3); However, d1 does not appear to explicitly disclose storing. Attention is directed to D2 which discloses techniques in the field of endeavor of wireless communication with application to transmitting, by a base station, a rule for Quality of Service (QoS) flow-to-data radio bearer (DRB) mapping including storage (see d2 section 2.2, proposal 6).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of storing, at the user plane, the mapping between the QoS flow and the corresponding radio resource as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 14, as to the limitation “The non-transitory computer readable program storage medium of claim 13, wherein the QoS update is received in response to the QoS flow and the corresponding radio resource that are remapped” d1 in view of d2 disclose claim 13 as set forth above, d1 in view of d2 also disclose QoS marking including for DL wherein it is necessary for two stage handling wherein the packets coming out of the DRB have correct QoS marking to update the filters based on reflective QoS.
Regarding claim 15, as to the limitation “The non-transitory computer readable program storage medium of claim 13, wherein the QoS update includes information identifying one or more QoS flows that are symmetric, such that a user equipment is enabled to complete an uplink service data flow to QoS flow mapping relationship” d1 in view of d2 disclose claim 13 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 16, as to the limitation “The non-transitory computer readable program storage medium of claim 15, wherein the QoS update is received in response to an indication from the core network that the one or more QoS flows are symmetric” d1 in view of d2 disclose claim 15 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “The non-transitory computer readable program storage medium of claim 16, wherein the one or more QoS flows that are symmetric include the QoS flow, wherein the downlink data packet is transmitted with a field indicating that the QoS flow is symmetric” d1 in view of d2 disclose claim 16 as set forth above, d1 in view of d2 also disclose reflective QoS indication including the NG-U header with a FFS (i.e. reflective QoS indication) (see d1 section 2.2.3) and NAS QoS related information in SA2 comprising a bit that indicates whether the UE should apply reflective QoS to build the UL filter (see d1 section 2.1) as well as Flow to DRB binding with reflective QoS (see d2 section 2.2 case 2).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of symmetric QoS flows as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The non-transitory computer readable program storage medium of claim 13, wherein the QoS update is received by the user plane of the base station from a control plane of the base station” d1 in view of d2 disclose claim 13 as set forth above, d1 in view of d2 also disclose NAS QoS related information in SA2 wherein the Base station gNB receives from the CN the QoS profile for the default QoS rule, AMBR for PDU session and QoS for the pre-authorized QoS rules  (see d1 Fig. 1 section 2.1) and message flows for NW initiated DL packet with new QoS markings wherein the gNB receives from the CN the new QoS (see d1 para. 2.3)
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a QoS update that is received by the user plane of the base station from a control plane of the base station as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing re-actively established additional dedicated DRBs (see d2 section 2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing re-actively established additional dedicated DRBs, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Conclusion
Applicant must review each of the references in the rejections of record in their entirety as well as the noted art below in their entirety prior to presenting amendments and specifically not how any amendment distinguishes over the art noted below as well as the art in the rejections of record. Any response arguing the rejections of the Examiner must address every cited section noted by the Examiner explicitly addressing how each recitation fails to meet the limitation. Any response that fails to address every noted and cited section with reference to a limitation will be considered an incomplete response.
The Examiner makes note of additional art in order to provide the Applicant with the best view of the art of record. Any future Amendment/Argument should also address the art found in the section as well as all art cited by the Examiner in the PTO-892 with specific arguments of how the Amendment distinguishes over each and every art provided the Applicant in this action as well as the PTO-892.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190029057 A1 to Pan; Li-Te et al. discloses transmitting a first message with a DRB (Data Radio Bearer) configuration to a UE (User Equipment) for establishing a default DRB for a PDU (Packet Data Unit) session, wherein the DRB configuration includes a QFI (QoS Flow Id) configuration used to indicate whether a QFI field is present or not in uplink for the default DRB and the QFI configuration is always set to a value indicating the QFI field is present in uplink for the default DRB. The method further includes the network node establishing the default DRB with a presence of the QFI field in uplink. The method also includes the network node receiving a SDAP (Service Data Adaptation Protocol) PDU with the QFI field via the default DRB from the UE. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643